DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.
 
Response to Amendments
In view of Applicant’s amendments filed 25 July 2022, previous claim interpretations under 35 U.S.C. 112(f) are hereby maintained. 
In view of Applicant’s amendments filed 25 July 2022, previous claim rejections under 35 U.S.C. 103 are hereby updated. 
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Day fails to teach a central heating system circuit that “[allows] water to pass from the central heating system circuit into the sample chamber and back again from the sample chamber into the central heating system circuit” as recited in independent claims 1 and 11. Applicant argues that because Day teaches pipe 16 is a supply pipe permanently connected to mains water supply and therefore is only reintroducing new liquid into sensor 17 the water flowing out of sensor 17 is not returning to the central heating system circuit (see Fig. 1 of Day). However, Day teaches heat transfer system 10 includes a liquid flow circuit 14 and the circuit is provided with sensor 17 (see Fig. 1; Abstract). Therefore, sensor 17 is part of the central heating system circuit of Day and any sample flowing there from is flowing into what is considered the central heating system circuit. 
Applicant argues sensor 17 of Day is a volume flow sensor which is incapable of taking or testing a sample. However, Day teaches a monitoring device comprising the sensor in communication with a dosing device which is operable to introduce chemical additive into the liquid flow circuit wherein the amount of dosing is based on the information received from the monitoring device (see [0015] of Day) such as concentration of the chemical additive (see [0011] of Day). Therefore, the sensor must be capable of testing said sample. 
Applicant argues the combination of Day and Jiro fail to teach a process of “drawing a sample of water from the central heating system circuit into the sample chamber, testing the sample, and then emptying the sample chamber and returning the sample to the central heating system” as recited in independent claim 11 as the sample chamber of Jiro is emptied by removing its contents from the system of Jiro (see Figs. 2 and 3). However, as outlined in the rejections below, Day alone is relied upon to teach “and returning the sample to the central heating system” as recited in independent claim 11. Claim 1 has been amended from “and” to “by returning the sample to the central heating system” and therefore a new rejection for claim 1 has been included in the rejections section below. 
Applicant argues that Jiro teaches away from the claimed invention as Jiro teaches discarding the sample outside the system in paragraph ([0044] of Jiro) and since the method of sampling of Jiro involves reacting anionic polyelectrolyte in the treating agent in the sample with quaternary ammonium salt which forms an insoluble substance in water for optical analysis (see [0012] of Jiro), the sample cannot be returned to the system of Jiro as this would frustrate the purpose and function of Jiro. However, Jiro fails to teach that the sample cannot be returned to the central heating system and therefore does not teach away from “returning the sample to the central heating system circuit” as argued. See MPEP 2144.05 III B. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 II. Furthermore, applicant has provided no showing of evidence that returning the sample of Jiro into the system of Jiro would destroy the function of Jiro. Arguments of counsel cannot take the place of evidence. See MPEP 716.01(c) II. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 11 recite the limitation “a means for introducing chemical from the chemical reservoir” in lines 6-7 and line 5 respectively. Dependent claims 2, 3, 12 and 13 disclose sufficient structure for performing the function of “introducing” as the chemical reservoir is disclosed to be a syringe that has a piston extended into the syringe body by operation of an electric motor. For the purposes of examination, the means for introducing chemical from the chemical reservoir will be interpreted as a syringe with a motorized piston. 
Claims 9 and 19 recite the limitation “means for controlling filling of the sample chamber” in lines 5 and 6 respectively. Paragraph [0013] of the specification discloses sufficient structure for performing the function of “controlling” as the means for controlling filling of the sample chamber according to the disclosure is a piston. For the purposes of examination, the means for controlling filling of the sample chamber will be interpreted as a piston.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan). 
Regarding claim 1, Day teaches a method of ensuring appropriate dosing of a chemical additive such as an inhibitor into a liquid flow circuit of a heat transfer system such as a central heating or cooling system (see [0001-0007]) comprising the steps of: 
providing a dosing device, the dosing device (see [0015])  including an inlet port (i.e. fitment) in fluid communication with the liquid flow circuit and a container of replenishment chemical (i.e. chemical reservoir) secured to the inlet port (see [0035]), a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023]), and the dosing device automatically introduces the chemical additive into the liquid flow circuit in response to a signal (see [0015]), 
providing a monitoring device (i.e. testing device) for testing the central heating system water for the chemical additive, the monitoring device including a sensor (i.e. sample chamber) (see [0011] and [0048]), wherein the system liquid in pipe 16 flows into the sensor 17 so the volume inside can be tested and flow back out again into the central heating system circuit (see [0043]; Fig. 1), i.e. returning the sample to the central heating system circuit, 
and if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015]). 
Day fails to teach “drawing a sample of water from the central heating system circuit into a sample chamber, testing the sample, and then emptying the sample chamber by returning the sample to the central heating system circuit” as recited in the instant claim. 
Sheridan teaches a chemical process sampler for use in monitoring the progress of chemical processing (see abstract) wherein the sample container is filled to a required level (see Fig. 11), the contents examined or tested, and the excess material is returned to the process line (see Fig. 12) by emptying the sample container back into said process line (see Fig. 13) wherein valve spool 20 controls flow to and from the sampling container to the process line (see Col. 3, lines 47-68; Figs. 10-15).
Sheridan and Day are analogous in the art of investigating or analyzing materials by determining their chemical or physical properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device of Day to comprise the sampling device of Sheridan, including valve spool, for the benefit of avoiding the need for subsequent disposal (see Col. 1, lines 51-56). 

Regarding claim 2, Day in view of Sheridan teaches all the limitations of claim 1 above. 
Day teaches the dosing device injects replenishment chemical into the system (see [0033]). While Day in view of Sheridan does not explicitly teach a syringe, according to the Oxford English Dictionary the definition of “inject” is “to drive or force (a fluid, etc.) into a passage or cavity, as by means of a syringe”. 

Regarding claim 5, Day in view of Sheridan teaches all the limitations of claim 1 above. 
Day teaches wherein the dosing device is a pressurized dosing device (see [0042]). 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan) and as evidenced by United States Patent US 8,850,903 to Curtis et al. (herein Curtis). 
Regarding claim 3, Day in view of Sheridan teach all the limitations of claim 2 above.
Day and Sheridan fail to teach “wherein the syringe has a piston which is extended into the syringe body by operation of an electric motor” as recited in the instant claim. However, liquid dispensing devices that are syringes that include a cylinder and a piston that slides within the cylinder to control volume dispensed wherein the piston can be controlled automatically via a motor is well known in the art as evidenced by Curtis (see Col. 1, lines 43-54). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan) and in further view of United Kingdom Patent Application GP 2494073 to Deeney et al. (herein Deeney). 

Regarding claims 4, Day in view of Sheridan teaches all the limitations of claim 1 above. 
As mentioned above, Day and Sheridan teach a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023] of Day). 
Day and Sheridan fail to teach “wherein the valve is a one-way check valve arranged to allow fluid to flow from the reservoir to the central heating system circuit, but not from the central heating system circuit to the reservoir” as recited in the instant claim. 
Deeney teaches dosing a central heating system with an additive (see Abstract) wherein the additive is provided in a syringe (see pg. 4, lines 6-10) and wherein there a one-way check valve between the syringe and the central heating system (see pg. 5, lines 4-9). 
Day, Sheridan, and Deeney are all analogous in the art of monitoring chemicals in a process or system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the valve of Day and Sheridan as mentioned above to be a one-check valve as disclosed by Deeney for the benefit of ensuring that once the additive is injected it is prevented from re-entering the syringe (see pg. 5, lines 4-9 of Deeney). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan), in further view of United States Patent Application Publication US 2005/0145550 to Loyd et al. (herein Loyd) and evidenced by United States Patent Application Publication US 2013/0335731 to Jorden. 
Regarding claim 6, Day in view of Sheridan teaches all the limitations of claim 5 above. 
As mentioned above, Day and Sheridan teach if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015] of Day) and a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023] if Day). 
Day and Sheridan fail to teach “wherein the valve is a motorized valve, which is opened for a period of time in response to the electronic signal, to cause fluid to flow from the pressurized reservoir into the central heating system circuit” as recited in the instant claim. 
Loyd teaches a method for automatically adding chemicals to a water recreational apparatus that comprises a chemical repository, a chemical injection port, a motor operated valve for controlling the flow of chemicals from the chemical repository, and a controller connected to the motor operated valve for opening and closing said valve at predetermined intervals (see [0004]). Inherently the controller would send an electric signal to said motorized valve to have it open/close. This is further evidenced by Jorden which teaches communication signals for controlling motors, valves, and fluid injection is well known in the art (see [0088]) of Jorden. 
Day, Sheridan, and Lloyd are analogous in the art of monitoring chemicals in a process or system. Therefore, it would have been obvious to one of ordinary skill in the art to modify the dosing device valve to be motorized and open and close in response to an electrical signal for a particular time interval for the benefit of being less of a burden on the operator/user (see [0002]) of Loyd. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan), and in further view of German Application DE102004048333 to Zadeh.
Regarding claims 7 and 8, Day and Sheridan teach all the limitations of claim 5 above. 
As mentioned above, Day and Sheridan teach if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015] of Day).
Day and Sheridan fail to teach “wherein the pressurized canister includes a nozzle having a push-to-open valve” or “wherein an actuator is provided, the actuator being arranged to push the canister against a seat on the entrance to the passageway, to open the push-to-open valve on the nozzle of the canister, in response to an electrical signal” as recited in the in the instant claims. 
	Zadeh teaches a device for treating heating water in a hot water circuit in which a pressure tank is provided with anti-corrosion agents (see [0001]). The pressure vessel is connected to an adaptor in a fluid-tight manner for connecting with the hot water circuit via a filling nozzle provided on the outlet opening of the pressure vessel which can be inserted into suitable valve which causes said non-return valve to open and have contents flow through the adaptor into the heating system (see [0021]). 
	Day, Sheridan, and Zadeh are analogous in the art of monitoring chemicals in a process or system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dosing device in the manner of Zadeh described above for the benefit of being a simple and safe way to add chemicals to a system (see [0006] of Zadeh). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan) and in further view of Japanese Application JPH11319885 to Jiro et al. (herein Jiro).
Regarding claim 9, Day in view of Sheridan teaches all the limitations of claim 1 above. 
As mentioned above, Day as modified by Sheridan teaches “a sample chamber for holding a sample of central heating system water to be tested, the sample chamber being connected to the central heating system circuit to allow fluid to pass between the central heating system circuit and the sample chamber” (see [0043];Fig. 1 of Day) and (see Col. 3, lines 47-68; Figs. 11-13 of Sheridan). Day in view of Sheridan further teaches, as mentioned above, valve spool 20, which controls filling and emptying of the sample chamber/container as well as isolates the sample from the central heating system circuit during testing (see Col. 3, lines 47-68; Figs. 10-15 of Sheridan).
Day in view of Sheridan fail to teach wherein the means for controlling filling of the sample chamber with central heating system water from the central heating circuit , emptying of the sample chamber is a piston or “optical testing apparatus including a light source and a detector, for measuring an optical property of the sample of the central heating water isolated within the sample chamber and thereby making a determination as to whether or not the level of the selected chemical in the water is greater than a predetermined threshold level” as recited in the instant claim. 
Jiro teaches an apparatus for monitoring concentration of a treatment agent on-stream of various water systems and a method for controlling the injection amount so that the treatment agent can be maintained at an appropriate concentration (see [0001]). Jiro teaches for on-stream monitoring of a treatment agent a piston is inserted and sample water is sucked at regular time intervals, optical measurement is performed while said water sample is being retained, and then said sample water is discharged (see [0011]).  Jiro further teaches a discharge valve to open and close in conjunction with the movement of the piston that is driven by a motor to isolate sample during testing (see [0017]) and teaches supplying said water sample to a colormetric cell that comprises a light source and a light receiving unit for detection. The sample is then mixed with a concentration reagent, the concentration of the processing agent or additive is determined, comparing the determined concentration to a set concentration of the treatment agent or additive, and controlling the injection of said agent or additive based on those results (see [0011]).
Day, Sheridan, and Jiro are analogous in the art of investigating or analyzing materials by determining their chemical or physical properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device of Day to include the piston of Jiro for the benefit of sampling at regular intervals and avoiding contamination (see [0014-0015] of Jiro) and the colorimetric cell of Jiro for the benefit of a simple on-stream monitoring device capable of continuously and real-time monitoring of concentration of inhibitor chemical in water system (see [0010] of Jiro).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of United States Patent 4,873,876 to Sheridan et al. (herein Sheridan), in further view of Japanese Application JPH11319885 (X reference on International Search Report) to Jiro et al. (herein Jiro), and in further view of United Kingdom Application GB2490898 to Drummond.
As mentioned above, Day in view of Sheridan and Jiro teach a dosing device (see [0015] of Day) and a monitoring device (i.e. testing device) for testing the central heating system water for the chemical additive (see [0011] of Day). 
Day and Jiro fail to teach wherein the testing device and the dosing device share a single fitment for connection to a central heating system circuit” as recited in the instant claim. 
Drummond teaches a single apparatus (fitment) that is connected to a fluid circuit such as a heating system that can be used as both a dosing point, for example for introducing an additive such as an anti-corrosion agent, and/or sampling point, for example for removing a sample for testing or analysis, in the system for which it is being used (see pgs. 7-8, lines 11-2; Figs. 5-8). 
Day, Jiro, and Drummond are analogous in the fields of water system sampling and chemical dosing. Therefore, it would have been obvious to one of ordinary skill in the art to modify the dosing device and monitoring device of Day in view of Jiro to have a single fitment for connection to a central heating system circuit for the benefit of simultaneous addition of chemicals and/or sampling (see pgs. 7-8, lines 11-2; Figs. 5-8 of Drummond).

Claims 11-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH11319885 to Jiro et al. (herein Jiro). 
Regarding independent claim 11, Day teaches a method of ensuring appropriate dosing of a chemical additive such as an inhibitor into a liquid flow circuit of a heat transfer system such as a central heating or cooling system (see [0001-0007]) comprising a dosing device (see [0015]) and monitoring device (see [0011] wherein said dosing device and monitoring device are connected via connection 24 and therefore in combination (see Fig. 1; [0046]). The dosing device includes an inlet port (i.e. fitment) in fluid communication with the liquid flow circuit and a container of replenishment chemical (i.e. chemical reservoir) secured to the inlet port (see [0035]), a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023]), and the dosing device automatically introduces the chemical additive into the liquid flow circuit in response to a signal (see [0015]). The monitoring device (i.e. testing device) for testing the central heating system water for the chemical additive, includes a sensor (i.e. sample chamber) (see [0011] and [0048]), wherein the system liquid in pipe 16 flows into the sensor 17 so the volume inside can be tested and flow back out again into the central heating system circuit (see [0043]; Fig. 1), i.e. returning the sample to the central heating system circuit, and if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015]). 

Day fails to teach “drawing a sample of water from the central heating system circuit into a sample chamber, testing the sample, and then emptying the sample chamber ” as recited in the instant claim. 

Jiro teaches an apparatus for monitoring concentration of a treatment agent on-stream of various water systems and a method for controlling the injection amount so that the treatment agent can be maintained at an appropriate concentration (see [0001]). Jiro teaches for on-stream monitoring of a treatment agent a piston is inserted and sample water is sucked at regular time intervals, optical measurement is performed while said water sample is being retained, and then said sample water is discharged (see [0011]).  Jiro further teaches a discharge valve to open and close in conjunction with the movement of the piston that is driven by a motor to isolate sample during testing (see [0017]) and teaches supplying said water sample to a colormetric cell that comprises a light source and a light receiving unit for detection. The sample is then mixed with a concentration reagent, the concentration of the processing agent or additive is determined, comparing the determined concentration to a set concentration of the treatment agent or additive, and controlling the injection of said agent or additive based on those results (see [0011]).

Jiro and Day are analogous in the field of corrosion control in water systems with inhibitor chemical and measurements thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the monitoring device of Day to comprise the sampling device of Jiro for the benefit of a simple on-stream monitoring device capable of continuously and real-time monitoring of concentration of inhibitor chemical in water system (see [0010] of Jiro).

Regarding claim 12, Day and Jiro teach all the limitations of claim 1 above. 
Day teaches the dosing device injects replenishment chemical into the system (see [0033]). While Day does not explicitly teach a syringe, according to the Oxford English Dictionary the definition of “inject” is “to drive or force (a fluid, etc.) into a passage or cavity, as by means of a syringe”. 

Regarding claim 15, Day and Jiro teach all the limitations of claim 11 above. 
Day teaches wherein the dosing device is a pressurized dosing device (see [0042]). 

Regarding claim 19, Day and Jiro teach all the limitations of claim 11 above. 
As mentioned above, Day in view of Jiro teaches, for on-stream monitoring of additive concentration,  a piston is inserted and sample water is sucked at regular time intervals, optical measurement is performed while said water sample is being retained, and then said sample water is discharged (see [0011] of Jiro) which reads on “a sample chamber for holding a sample of central heating system water to be tested, the sample chamber being connected to the central heating system circuit to allow fluid to pass between the central heating system circuit and the sample chamber” and “means for controlling filling of the sample chamber with central heating system water from the central heating system circuit, and emptying of the sample chamber” in the form of a piston as recited in the instant claim. Jiro also teaches a discharge valve to open and close in conjunction with the movement of the piston that is driven by a motor to isolate sample during testing (see [0017]of Jiro) which reads on “at least one valve for isolating the sample of central heating system water from the central heating system circuit during testing” as recited in the instant claim. Jiro further teaches supplying said water sample to a colormetric cell that comprises a light source and a light receiving unit for detection. The sample is then mixed with a concentration reagent, the concentration of the processing agent or additive is determined, comparing the determined concentration to a set concentration of the treatment agent or additive, and controlling the injection of said agent or additive based on those results (see [0011] of Jiro) which reads on “optical testing apparatus including a light source and a detector, for measuring an optical property of the sample of the central heating system water isolated within the sample chamber and thereby making a determination as to whether or not the level of the selected chemical in the water is greater than a predetermined threshold level” as recited in the instant claim. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH11319885 to Jiro et al. (herein Jiro) and as evidenced by United States Patent US 8,850,903 to Curtis et al. (herein Curtis). 
Regarding claim 13, Day and Jiro teach all the limitations of claim 12 above.
Day and Jiro fail to teach “wherein the syringe has a piston which is extended into the syringe body by operation of an electric motor” as recited in the instant claim. However, liquid dispensing devices that are syringes that include a cylinder and a piston that slides within the cylinder to control volume dispensed wherein the piston can be controlled automatically via a motor is well known in the art as evidenced by Curtis (see Col. 1, lines 43-54). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH11319885 to Jiro et al. (herein Jiro) and in further view of United Kingdom Patent Application GP 2494073 to Deeney et al. (herein Deeney). 
Regarding claims 14, Day and Jiro teach all the limitations of claim 11 above. 
As mentioned above, Day and Jiro teach a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023] of Day). 
Day and Jiro fail to teach “wherein the valve is a one-way check valve arranged to allow fluid to flow from the reservoir to the central heating system circuit, but not from the central heating system circuit to the reservoir” as recited in the instant claim. 
Deeney teaches dosing a central heating system with an additive (see Abstract) wherein the additive is provided in a syringe (see pg. 4, lines 6-10) and wherein there a one-way check valve between the syringe and the central heating system (see pg. 5, lines 4-9). 
Day, Jiro, and Deeney are all analogous in the art of additive dispensing in a central heating system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the valve of Day and Jiro mentioned above to be a one-check valve as disclosed by Deeney for the benefit of ensuring that once the additive is injected it is prevented from re-entering the syringe (see pg. 5, lines 4-9 of Deeney). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH11319885 (X reference on International Search Report) to Jiro et al. (herein Jiro), in further view of United States Patent Application Publication US 2005/0145550 to Loyd et al. (herein Loyd) and evidenced by United States Patent Application Publication US 2013/0335731 to Jorden. 

Regarding claim 16, Day and Jiro teach all the limitations of claim 15 above. 
As mentioned above, Day and Jiro teach if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015] of Day) and a valve that is operable to inhibit introduction of the chemical additive into the system (see [0023] if Day). 
Day and Jiro fail to teach “wherein the valve is a motorized valve, which is opened for a period of time in response to the electronic signal, to cause fluid to flow from the pressurized reservoir into the central heating system circuit” as recited in the instant claim. 
Loyd teaches a method for automatically adding chemicals to a water recreational apparatus that comprises a chemical repository, a chemical injection port, a motor operated valve for controlling the flow of chemicals from the chemical repository, and a controller connected to the motor operated valve for opening and closing said valve at predetermined intervals (see [0004]). Inherently the controller would send an electric signal to said motorized valve to have it open/close. This is further evidenced by Jorden which teaches communication signals for controlling motors, valves, and fluid injection is well known in the art (see [0088]) of Jorden. 
Day, Jiro, and Lloyd are analogous in the field of automatic chemical injection systems for water systems. Therefore, it would have been obvious to one of ordinary skill in the art to modify the dosing device valve to be motorized and open and close in response to an electrical signal for a particular time interval for the benefit of being less of a burden on the operator/user (see [0002]) of Loyd. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2016/0273786 to Day (US pre-grant publication of X reference WO 2015/067917 listed on European Search Report) in view of Japanese Application JPH11319885 (X reference on International Search Report) to Jiro et al. (herein Jiro), and in further view of German Application DE102004048333 to Zadeh.
Regarding claims 17 and 18, Day and Jiro teach all the limitations of claim 15 above. 
As mentioned above, Day and Jiro teach if the monitoring device detects concentration of chemical additive is insufficient (see [0011]), the monitoring device is capable of sending a signal to the dosing device to automatically introduce chemical additive into the liquid flow circuit (see [0015] of Day).
Day and Jiro fail to teach “wherein the pressurized canister includes a nozzle having a push-to-open valve” or “wherein an actuator is provided, the actuator being arranged to push the canister against a seat on the entrance to the passageway, to open the push-to-open valve on the nozzle of the canister, in response to an electrical signal” as recited in the in the instant claims. 
	Zadeh teaches a device for treating heating water in a hot water circuit in which a pressure tank is provided with anti-corrosion agents (see [0001]). The pressure vessel is connected to an adaptor in a fluid-tight manner for connecting with the hot water circuit via a filling nozzle provided on the outlet opening of the pressure vessel which can be inserted into suitable valve which causes said non-return valve to open and have contents flow through the adaptor into the heating system (see [0021]). 
	Day, Jiro, and Zadeh are analogous in the field of treating water systems with chemical agents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dosing device in the manner of Zadeh described above for the benefit of being a simple and safe way to add chemicals to a system (see [0006] of Zadeh). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797